  Case 17-38059            Doc 25    Filed 02/20/19 Entered 02/20/19 08:54:30        Desc Main
                                       Document     Page 1 of 7
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 17-38059
                                                  §
  LAVONDA SMITH                                   §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $70.00                  Assets Exempt:        $3,875.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $1,342.30           Without Payment:      $33,136.60

Total Expenses of
Administration:                   $477.57


        3)      Total gross receipts of $1,838.25 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $18.38 (see Exhibit 2), yielded net receipts of $1,819.87 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 17-38059            Doc 25    Filed 02/20/19 Entered 02/20/19 08:54:30            Desc Main
                                       Document     Page 2 of 7



                                   CLAIMS           CLAIMS            CLAIMS              CLAIMS
                                 SCHEDULED         ASSERTED          ALLOWED               PAID
  Secured Claims
  (from Exhibit 3)                  $2,541.00             $0.00               $0.00              $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA           $477.57             $477.57            $477.57
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA              $0.00               $0.00              $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                     $2,800.00         $3,315.00           $3,315.00          $1,342.30
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                     $36,218.00          $912.90             $912.90               $0.00
  Exhibit 7)
           Total
     Disbursements                 $41,559.00         $4,705.47           $4,705.47          $1,819.87

        4). This case was originally filed under chapter 7 on 12/27/2017. The case was pending
  for 12 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 12/13/2018                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
  Case 17-38059            Doc 25       Filed 02/20/19 Entered 02/20/19 08:54:30                     Desc Main
                                          Document     Page 3 of 7
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                     UNIFORM                            AMOUNT
                                                                       TRAN. CODE                         RECEIVED
2017 Federal Income Tax Refund                                            1224-000                         $1,838.25
TOTAL GROSS RECEIPTS                                                                                       $1,838.25

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

               PAYEE                                 DESCRIPTION                       UNIFOR              AMOUNT
                                                                                          M                   PAID
                                                                                        TRAN.
                                                                                        CODE
LAVONDA SMITH                           Funds to Third Parties                         8500-002               $18.38
TOTAL FUNDS PAID TO                                                                                           $18.38
DEBTOR AND THIRD PARTIES


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM               CLAIMS              CLAIMS   CLAIMS               CLAIMS
NUMBER                            TRAN. CODE          SCHEDULED            ASSERTED ALLOWED                  PAID
              Acceptance Now         4210-000              $2,541.00               $0.00          $0.00           $0.00
              (Furniture Lease)
TOTAL SECURED CLAIMS                                       $2,541.00               $0.00          $0.00           $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE               UNIFORM               CLAIMS              CLAIMS            CLAIMS              CLAIMS
                          TRAN. CODE          SCHEDULED            ASSERTED          ALLOWED                 PAID
David P. Leibowitz,          2100-000                     NA            $454.97            $454.97           $454.97
Trustee
David P. Leibowitz,          2200-000                     NA             $14.66             $14.66            $14.66
Trustee
Green Bank                   2600-000                     NA               $7.94             $7.94                $7.94
TOTAL CHAPTER 7 ADMIN. FEES AND                           NA            $477.57            $477.57           $477.57
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM                CLAIMS            CLAIMS           CLAIMS        CLAIMS
NUMBER                            TRAN. CODE           SCHEDULED          ASSERTED         ALLOWED           PAID

UST Form 101-7-TDR (10/1/2010)
  Case 17-38059             Doc 25   Filed 02/20/19 Entered 02/20/19 08:54:30     Desc Main
                                       Document     Page 4 of 7

     1        Internal Revenue       5800-000       $2,800.00    $3,315.00   $3,315.00     $1,342.30
              Service
TOTAL PRIORITY UNSECURED CLAIMS                     $2,800.00    $3,315.00   $3,315.00     $1,342.30


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT          UNIFORM          CLAIMS         CLAIMS       CLAIMS       CLAIM
NUMBER                           TRAN. CODE     SCHEDULED       ASSERTED     ALLOWED        S PAID
     2        American First         7100-000       $220.00        $165.54       $165.54      $0.00
              Finance
     3        Portfolio              7100-900       $747.00        $747.36       $747.36      $0.00
              Recovery
              Associates, LLC
              ADT Security           7100-000       $930.00          $0.00         $0.00      $0.00
              System
              Americash Loans        7100-000       $200.00          $0.00         $0.00      $0.00
              Bank of America        7100-000       $300.00          $0.00         $0.00      $0.00
              City of Chicago        7100-000      $5,000.00         $0.00         $0.00      $0.00
              Department of
              Finance
              Comcast                7100-000       $237.00          $0.00         $0.00      $0.00
              ComEd                  7100-000      $1,500.00         $0.00         $0.00      $0.00
              Cook County            7100-000       $940.00          $0.00         $0.00      $0.00
              First Premier          7100-000       $581.00          $0.00         $0.00      $0.00
              Bank
              Hello Wireless         7100-000      $1,500.00         $0.00         $0.00      $0.00
              IDES Benefit Re-       7100-000      $4,000.00         $0.00         $0.00      $0.00
              Payments
              JW Stewart             7100-000      $3,000.00         $0.00         $0.00      $0.00
              Property
              Management
              People's Gas           7100-000       $400.00          $0.00         $0.00      $0.00
              PLS Loan Store         7100-000      $1,300.00         $0.00         $0.00      $0.00
              T-Mobile               7100-000       $947.00          $0.00         $0.00      $0.00
              TitleMax/Title         7100-000       $900.00          $0.00         $0.00      $0.00
              Loans
              Town of Cicero         7100-000        $50.00          $0.00         $0.00      $0.00
              US Cellular            7100-000       $600.00          $0.00         $0.00      $0.00
              Value Auto Mart        7100-000     $12,666.00         $0.00         $0.00      $0.00
              Village of             7100-000       $100.00          $0.00         $0.00      $0.00
              Maywood Photo
              Enforcement
              Village of River       7100-000       $100.00          $0.00         $0.00      $0.00
              Forest
TOTAL GENERAL UNSECURED CLAIMS                    $36,218.00       $912.90       $912.90      $0.00




UST Form 101-7-TDR (10/1/2010)
                                              Case 17-38059                 Doc 25    Filed 02/20/19
                                                                                                 FORM 1Entered 02/20/19 08:54:30                                          Desc Main
                                                                                         Document     Page
                                                                             INDIVIDUAL ESTATE PROPERTY     5 ofAND
                                                                                                        RECORD   7 REPORT                                                                  Page No:      1              Exhibit 8
                                                                                                            ASSET CASES

Case No.:                      17-38059                                                                                                                         Trustee Name:                                  David Leibowitz
Case Name:                     SMITH, LAVONDA                                                                                                                   Date Filed (f) or Converted (c):               12/27/2017 (f)
For the Period Ending:         12/13/2018                                                                                                                       §341(a) Meeting Date:                          02/02/2018
                                                                                                                                                                Claims Bar Date:                               09/13/2018

                                   1                                                2                                3                                 4                          5                                           6

                          Asset Description                                      Petition/                    Estimated Net Value                   Property                 Sales/Funds               Asset Fully Administered (FA)/
                           (Scheduled and                                      Unscheduled                   (Value Determined by                   Abandoned                Received by              Gross Value of Remaining Assets
                      Unscheduled (u) Property)                                   Value                             Trustee,                  OA =§ 554(a) abandon.           the Estate
                                                                                                            Less Liens, Exemptions,
                                                                                                               and Other Costs)

 Ref. #
1       2009 Hyundai Sonata                                                             $2,400.00                                     $0.00                                            $0.00                                            FA
2       Furniture                                                                        $300.00                                      $0.00                                            $0.00                                            FA
3       Clothes                                                                          $200.00                                      $0.00                                            $0.00                                            FA
4       Jewelry                                                                           $70.00                                  $70.00                                               $0.00                                            FA
5       Bank of America                                                                    $0.00                                      $0.00                                            $0.00                                            FA
6       Security Deposit - Casamerica Realty                                             $975.00                                      $0.00                                            $0.00                                            FA
7       2017 Federal Income Tax Refund                               (u)                   $0.00                               $1,819.87                                           $1,838.25                                            FA
Asset Notes:        Debtor's Pro-Rated Portion: $18.38


TOTALS (Excluding unknown value)                                                                                                                                                                             Gross Value of Remaining Assets
                                                                                        $3,945.00                              $1,889.87                                           $1,838.25                                         $0.00




     Major Activities affecting case closing:
      06/12/2018       2018 Reporting Period:
                       The Trustee intercepted the Debtor's 2017 Federal tax refund. The initial report of assets was filed 6/12/18, and the case will be ready for TFR following the claims bar date.


 Initial Projected Date Of Final Report (TFR):            06/07/2019                                Current Projected Date Of Final Report (TFR):                                     /s/ DAVID LEIBOWITZ
                                                                                                                                                                                      DAVID LEIBOWITZ
                                             Case 17-38059          Doc 25  Filed 02/20/19
                                                                                       FORMEntered
                                                                                               2      02/20/19 08:54:30                                   Desc MainPage No: 1                     Exhibit 9
                                                                               Document      Page  6 of 7
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-38059                                                                                              Trustee Name:                        David Leibowitz
 Case Name:                        SMITH, LAVONDA                                                                                        Bank Name:                           Green Bank
Primary Taxpayer ID #:             **-***0957                                                                                            Checking Acct #:                     ******5901
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:
For Period Beginning:              12/27/2017                                                                                            Blanket bond (per case limit):       $5,000,000.00
For Period Ending:                 12/13/2018                                                                                            Separate bond (if applicable):

       1                2                                 3                                           4                                                         5                 6                       7

   Transaction       Check /                           Paid to/               Description of Transaction                                  Uniform           Deposit         Disbursement               Balance
      Date            Ref. #                        Received From                                                                        Tran Code            $                  $


06/12/2018                     US Treasury                             2017 Federal Income Tax Refund                                        *                $1,838.25                                       $1,838.25
                      {7}                                              Estate Portion - 2017 Federal Income Tax              $1,819.87   1224-000                                                             $1,838.25
                                                                       Refund
                      {7}                                              Debtor's Pro-Rated Portion - 2017 Federal               $18.38    1280-002                                                             $1,838.25
                                                                       Income Tax Refund
06/12/2018           3001      LAVONDA SMITH                           Debtor's Pro-Rated Portion - 2017 Federal Income Tax              8500-002                                        $18.38               $1,819.87
                                                                       Refund
06/29/2018                     Green Bank                              Bank Service Fee                                                  2600-000                                         $1.90               $1,817.97
07/31/2018                     Green Bank                              Bank Service Fee                                                  2600-000                                         $2.83               $1,815.14
08/31/2018                     Green Bank                              Bank Service Fee                                                  2600-000                                         $3.21               $1,811.93
11/14/2018           3002      David P. Leibowitz                      Trustee Expenses                                                  2200-000                                        $14.66               $1,797.27
11/14/2018           3003      David P. Leibowitz                      Trustee Compensation                                              2100-000                                      $454.97                $1,342.30
11/14/2018           3004      Internal Revenue Service                Claim #: 1; Amount Claimed: $3,315.00; Distribution               5800-000                                     $1,342.30                  $0.00
                                                                       Dividend: 40.49%;

                                                                                          TOTALS:                                                             $1,838.25               $1,838.25                  $0.00
                                                                                              Less: Bank transfers/CDs                                            $0.00                   $0.00
                                                                                          Subtotal                                                            $1,838.25               $1,838.25
                                                                                              Less: Payments to debtors                                           $0.00                   $0.00
                                                                                          Net                                                                 $1,838.25               $1,838.25



                     For the period of 12/27/2017 to 12/13/2018                                                      For the entire history of the account between 06/12/2018 to 12/13/2018

                     Total Compensable Receipts:                         $1,819.87                                   Total Compensable Receipts:                                 $1,819.87
                     Total Non-Compensable Receipts:                        $18.38                                   Total Non-Compensable Receipts:                                $18.38
                     Total Comp/Non Comp Receipts:                       $1,838.25                                   Total Comp/Non Comp Receipts:                               $1,838.25
                     Total Internal/Transfer Receipts:                       $0.00                                   Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                    $1,819.87                                   Total Compensable Disbursements:                            $1,819.87
                     Total Non-Compensable Disbursements:                   $18.38                                   Total Non-Compensable Disbursements:                           $18.38
                     Total Comp/Non Comp Disbursements:                  $1,838.25                                   Total Comp/Non Comp Disbursements:                          $1,838.25
                     Total Internal/Transfer Disbursements:                  $0.00                                   Total Internal/Transfer Disbursements:                          $0.00
                                            Case 17-38059         Doc 25  Filed 02/20/19
                                                                                     FORMEntered
                                                                                             2      02/20/19 08:54:30                       Desc MainPage No: 2                    Exhibit 9
                                                                             Document      Page  7 of 7
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-38059                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       SMITH, LAVONDA                                                                            Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***0957                                                                                Checking Acct #:                     ******5901
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            12/27/2017                                                                                Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               12/13/2018                                                                                Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                               $1,838.25             $1,838.25                    $0.00




                     For the period of 12/27/2017 to 12/13/2018                                         For the entire history of the case between 12/27/2017 to 12/13/2018

                     Total Compensable Receipts:                       $1,819.87                        Total Compensable Receipts:                                 $1,819.87
                     Total Non-Compensable Receipts:                      $18.38                        Total Non-Compensable Receipts:                                $18.38
                     Total Comp/Non Comp Receipts:                     $1,838.25                        Total Comp/Non Comp Receipts:                               $1,838.25
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $1,819.87                        Total Compensable Disbursements:                            $1,819.87
                     Total Non-Compensable Disbursements:                 $18.38                        Total Non-Compensable Disbursements:                           $18.38
                     Total Comp/Non Comp Disbursements:                $1,838.25                        Total Comp/Non Comp Disbursements:                          $1,838.25
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
